DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/1/21.  Claims 1-50 previously canceled.  Claims 64-70 amended. Claims 51-70 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance in regards to claim 51: Huang is cited because it is pertinent to applicant’s disclosure.  However, Applicant’s arguments are considered persuasive.  Accordingly none of the cited prior art of record discloses, teach or fairly suggest wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in regards to claim 64: Applicant’s arguments are considered persuasive.  Accordingly none of the cited prior art of record discloses, teach or fairly suggest wherein the marker comprises .  
The following is an examiner’s statement of reasons for allowance in regards to claim 68: Huang is cited because it is pertinent to applicant’s disclosure.  However, Applicant’s arguments are considered persuasive.  Applicant’s arguments are considered persuasive.  Accordingly none of the cited prior art of record discloses, teach or fairly suggest wherein the marker comprises a plurality of line segments, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.  
The following is an examiner’s statement of reasons for allowance in regards to claim 69: Huang is cited because it is pertinent to applicant’s disclosure.  However, Applicant’s arguments are considered persuasive.  Applicant’s arguments are considered persuasive.  Accordingly none of the cited prior art of record discloses, teach or fairly suggest wherein the marker comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.  
The following is an examiner’s statement of reasons for allowance in regards to claim 70: Huang is cited because it is pertinent to applicant’s disclosure.  However,  wherein the marker comprises a plurality of line segments each extending between a first end point and a second end point thereof, wherein at least one of the line segments comprises a shape of at least one period of a periodic waveform.  These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SONJI N JOHNSON/Primary Examiner, Art Unit 2887